—Order, Family Court, New York County (Michael Gage, J.), entered on or about March 24, 1992, terminating respondent Geraldine H.’s parental rights and transferring custody and guardianship of the subject child to petitioner, unanimously affirmed, without costs.
Hearing testimony established that the respondent mother failed for a period of more than one year to plan for the *77child’s future, despite the diligent efforts of petitioner to encourage a parental relationship (see, Matter of Star Leslie W., 63 NY2d 136, 142-143). Respondent has not meaningfully dealt with her drug problem. She was asked to leave two drug treatment programs because of improper behavior. While in prison in 1989 and 1990, respondent never completed a drug program or a parenting skills program. After her release from prison, respondent failed to follow through on petitioner’s offer to help her obtain public assistance or to arrange regular visits with the child. Petitioner then did not hear from respondent until about a year later, when she called to announce that she was once again incarcerated. Respondent conceded that during periods when she was not in prison, she never made efforts to work with petitioner to arrange to have the child return to her home. Finally, we note that the best interests of the child have been served with the placement in the kinship foster home, where the foster parents have established close bonds with the child and provided for her special educational and physical needs. Concur — Carro, J. P., Wallach, Asch, Nardelli and Williams, JJ.